Title: To Thomas Jefferson from James Lyon, 22 October 1801
From: Lyon, James
To: Jefferson, Thomas


Oct. 22d—
The assistance which Mr. Jefferson has rendered to the Washington Printing & Bookselling Company, is thankfully acknowledged. The Agent has the pleasure to enclose him the Constitution of the Company; a prospectus of a Magazine, and the first number of the work; together with a copy of a letter explanatory of the Plan for Branch Offices. One of these last will be addressed to some Gentlemen, in Lynchburg, as soon as the agent can be informed of a proper character there, to receive subscriptions; and if one hundred and fifty can be obtained an office with a man to manage it will be sent to that place
